UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2413


MARCELA VANESSA SIGUENZA-DE HENRIGUEZ, a/k/a Marcela Vanessa
Siguenza-De Henriquez; M.A.H-S; M.J.H-S,

                    Petitioners,

             v.

WILLIAM P. BARR, Attorney General

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 17, 2019                                           Decided: May 23, 2019


Before GREGORY, Chief Judge, and WILKINSON and QUATTLEBAUM, Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Nancy Pulliam Quinn, QUINN LAW FIRM, Greensboro, North Carolina, for Appellant.
Joseph H. Hunt, Assistant Attorney General, Papu Sandhu, Assistant Director,
Matthew A. Connelly, Senior Litigation Counsel, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marcela Vanessa Siguenza-De Henriguez (Siguenza) and her minor children,

natives and citizens of El Salvador, petition for review of an order of the Board of

Immigration Appeals (Board) dismissing their appeal from the Immigration Judge’s

denial of Siguenza’s requests for the relief of asylum, withholding of removal and

protection under the Convention Against Torture. We have thoroughly reviewed the

record and conclude that the record evidence does not compel a ruling contrary to any of

the agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial

evidence supports the Board’s decision, see INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992). Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Siguenza-De Henriguez (B.I.A. Nov. 2, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.


                                                                    PETITION DENIED




                                            2